Citation Nr: 0534586	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-28 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1969.  He died in December 1988.  The appellant seeks 
benefits as his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 2003 RO 
decision which determined that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of receiving VA death benefits.  In June 2005, the appellant 
testified at a Travel board hearing at the RO.  


FINDINGS OF FACT

1.  The RO denied a claim for entitlement to recognition as 
the veteran's surviving spouse for the purpose of receiving 
VA death benefits in April 1990, and the appellant did not 
appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1990 RO decision that denied a claim for 
entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen of a claim for entitlement to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
death pension benefits.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and:  (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived. 38 C.F.R. § 3.205(a).  

In addition, where an attempted marriage (common-law) is 
invalid by reason of legal impediment, VA regulations allow 
for certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.  Basically, 
such an attempted marriage will be "deemed valid" if:  (a) 
the attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).  

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
56 Fed. Reg. 50151 (1991).  The Court has issued pertinent 
directives in this regard in Colon v. Brown, 9 Vet. App. 104 
(1996).  Specifically, in cases such as here, the appellant 
must be given an opportunity to submit a signed statement 
pursuant to 38 C.F.R. § 3.205(c), indicating that she had no 
knowledge of an impediment to the marriage.  The Court 
indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied the appellant's claim for entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of receiving VA death benefits in April 1990.  The appellant 
submitted a notice of disagreement in April 1990 and a 
statement of the case was issued in May 1990.  However, the 
appellant did not appeal the decision.  Therefore, the April 
1990 RO decision is considered final.  

The evidence considered at the time of the April 1990 RO 
included the veteran's service medical records and post-
service private and VA treatment records.  

The veteran died in December 1988.  A Report of Death of an 
American Citizen Abroad from the American Embassy in Manilla, 
Philippines, listed the cause of death as cardio-respiratory 
arrest, pleural effusion, and cirrhosis of the liver.  There 
was a notation, as to disposition of the veteran's effects, 
that such were in the possession of the appellant, who was 
described as his girlfriend.  

At the time of his death, the veteran was service-connected 
for schizophrenic reaction, rated as 50 percent disabling.  

In a December 1988 affidavit, the appellant reported that she 
was a citizen of the Philippines.  She stated that she and 
the veteran lived together as common-law husband and wife 
from 1979 to his death in December 1988.  She also stated 
that the veteran had no living heirs or relatives in the 
Philippines or in the United States.  

A February 1989 report from the Republic of the Philippines, 
City of Angeles, Office of the Local Civil Registrar, listed 
the primary cause of veteran's death as cardiac respiratory 
arrest and pleural effusion with a contributory cause of 
death as cirrhosis of the liver.  There was a notation that 
the veteran was single at the time of his death.  

A February 1989 lay statement from a neighbor reported that 
he was presently retired from the Army and that he had 
resided in the Philippines since December 1980.  The neighbor 
stated that he had known the veteran and the appellant to 
live together in a conjugal partnership and to hold 
themselves out to the public as man and wife continuously 
without the benefit of a civil ceremony of marriage since 
they were his neighbors in 1982 up to December 1988, "times 
three."  

The evidence received since the April 1990 decision includes 
copies of receipts for rent payments, visitor's passes from 
the Clark Air Force Base Medical Center, a copy of a December 
1988 special power of attorney from the veteran, a December 
1988 certificate of death, an additional lay statement, and 
statements from the appellant, both written and in testimony 
before the Board.  

Copies of receipts for rent payments dated in August 1988 and 
September 1988 were addressed as Mr. And Mrs.  The visitor's 
passes from the Clark Air Force Base Medical Center allowed 
the appellant to visit the veteran and were dated from 
October 1986 to December 1988.  

The December 1988 special power of attorney indicated that 
the appellant was given the power by the veteran to withdraw 
funds from a credit union account.  

The December 1988 certificate of death indicated that the 
veteran's immediate cause of death was cardio-respiratory 
arrest, that the antecedent cause of death was pleural 
effusion, that an underlying cause of death was cirrhosis of 
the liver, and that alcohol abuse was a significant condition 
contributing to death.  There were notations that the veteran 
was single at the time of his death and that there was no 
surviving spouse.  

A June 1989 affidavit in support of common-law marriage from 
the appellant indicated that in May 1979 she and the veteran 
in good faith agreed to become husband and wife and assume 
all of the duties and responsibilities of a marriage 
relationship.  It was noted that such relationship was 
consummated by voluntary cohabitation in the same household 
as husband and wife and that they held themselves out to the 
members of the community in which they lived as husband and 
wife from May 1979 to December 1988.  

An August 1985 statement from a lessor indicated that 
sometime in December 1985, the veteran and the appellant 
rented one of his houses.  He referred to them as spouses and 
reported that a later owner of the house renewed the lease to 
them as spouses.  

In August 2005, the appellant also submitted pictures that 
she stated were of her attending the veteran's funeral.  

The Board notes that the additional evidence consisting of 
additional documents indicating that the appellant was in a 
common-law relationship or common-law marriage with the 
veteran from May 1979 to December 1988 is cumulative and 
redundant, and thus not new.  38 C.F.R. § 3.156(a); Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  The appellant's 
testimony and statements in this regard are also cumulative 
and redundant.  The RO originally denied the appellant's 
claim for recognition as the veteran's surviving spouse for 
the purposes of receiving VA death benefits on the basis that 
the appellant lacked qualification as a surviving spouse 
because she had no legal marriage to the veteran.  None of 
the recently submitted evidence specifically addresses that 
basis.  The Republic of the Philippines does not recognize 
common law marriages as valid.  The appellant has submitted 
no evidence that she had a legal marriage to the veteran.  
Additionally, the evidence submitted by the claimant fails to 
address some of the necessary criteria for establishing 
status as a surviving spouse such as some of the requirements 
for a "deemed valid" marriage, particularly those which 
were the basis for the previous denial.  See 38 C.F.R. 
§§ 3.52, 3.205.  

The Board finds that the evidence submitted since the April 
1990 RO decision does not raise a reasonable possibility of 
substantiating the appellant's claim, and thus is not 
material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the April 1990 RO decision.  Thus, the 
claim for entitlement to recognition as the veteran's 
surviving spouse for the purpose of receiving VA death 
benefits may not be reopened, and the April 1990 RO decision 
remains final.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a decision in August 2003, a 
statement of the case in June 2004, and correspondence in 
November 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

The application to reopen the claim for entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of receiving VA death benefits is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


